Citation Nr: 0022485	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for the veteran's service-connected hypertension.  

2.  Entitlement to an initial rating greater than 10 percent 
for the veteran's service-connected hiatal hernia.

3.  Entitlement to service connection for degenerative joint 
disease of the knees and elbows.  

4.  Entitlement to service connection for a bilateral leg 
disability manifested by cramps.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty for over 23 years prior to 
his retirement in March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in October 1992.

In a July 2000 written argument the veteran's representative 
raised a claim of entitlement to service connection for 
prostate cancer as a residual of exposure to Agent Orange.  
An earlier claim of entitlement to service connection for 
prostate cancer was denied in December 1994.  However, 
prostate cancer was subsequently added to the list of chronic 
diseases based on exposure to herbicides entitled to 
presumptive service connection under 38 C.F.R. § 3.309(e), 
effective November 1996.  That matter is referred to the RO 
for appropriate action.  

FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
hypertension include diastolic readings predominantly in the 
range of 100 with use of medication.  

2.  The manifestations of the veteran's service-connected 
hiatal hernia include daily reflux and epigastric distress.  

3.  Competent medical evidence of a nexus between 
degenerative joint disease of the knees and elbows and 
service has not been presented.  

4.  Competent medical evidence of a nexus between a current 
disability manifested by a disability of both legs with 
cramps and service has not been presented.


CONCLUSIONS OF LAW

1.  A disability rating of more than 10 percent is not 
warranted for the veteran's service-connected hypertension 
now or at any time relevant to this claim.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  

2.  A disability rating of more than 10 percent is not 
warranted for the veteran's service-connected hiatal hernia 
now or at any time relevant to this claim.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(1999).  

3.  A well-grounded claim of entitlement to service 
connection for degenerative joint disease of the knees and 
elbows has not been presented.  38 U.S.C.A. § 5107 (West 
1991).  

4.  A well-grounded claim of entitlement to service 
connection for a bilateral leg disability manifested by 
cramps has not been presented.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty for more than 23 years, 
between 1968 and 1992.  His service medical records include a 
December 1991 separation examination in which his blood 
pressure was 150/112 and uncontrolled hypertension was noted, 
as were chronic knee and elbow pain due to degenerative joint 
disease and a history of dyspepsia without [illegible] or 
hematemesis.  

Among his service medical records are other notations in a 
May 1986 medical record that reveals a complaint of leg 
cramps since December 1985 with running or jogging 1/4 mile.  
Examination was benign, and the assessment was rule out 
intermittent claudication.  A June 1986 record notes the 
veteran's complaints of leg swelling off and on with running, 
and that he wore support stockings and was fine with walking.  
He was given a profile.  A July 1986 medical record revealed 
complaints of a history of pain in the calfs reproducible 
reliably with running 3/4 to 1 mile, relieved by rest, helped 
with long hose.  Upon further examination the symptoms were 
described as numbness along lateral aspect of both legs to 
the thighs and calf cramps since December 1985.  The 
impression was "doubt vascular problems," and the veteran 
was referred to medical for further evaluation with the 
following notation: "? medication related."  

A February 1989 health record noted complaints of right knee 
pain, with a history of migratory joint pain in knees, 
elbows, wrists and shoulders without swelling, that usually 
subsided in one or two days.  No history of strain or trauma.  
Pain increased with walking; no locking or buckling were 
complained of.  The assessment was degenerative joint 
disease, and the plan was to obtain an x-ray.  The February 
1989 x-ray was interpreted to reveal no significant 
abnormality.  

In April 1992 he filed a claim seeking to establish service 
connection for, inter alia, hypertension, hiatal hernia, 
degenerative joint disease in the knees and elbows, chronic 
leg spasms and muscle cramps, temporomandibular joint 
problems, and a left eye disability.  In an October 1992 
rating decision, service connection was granted for 
hypertension, rated 10 percent disabling under Diagnostic 
Code 7101, effective from the day after the veteran's release 
from active duty.  Service connection was also granted for 
hiatal hernia, rated 10 percent disabling under Diagnostic 
Code 7346, effective from the day following separation from 
service. 

Treatment records received in December 1993 showed May 1993 
blood pressure readings of 148/90, and complaints of leg pain 
and cramps.  In June 1993 the veteran's blood pressure was 
134/82.  He reported his hiatal hernia was asymptomatic on 
medication.  Another blood pressure reading that date was 
140/98, and the examiner's assessment was that the veteran's 
blood pressure was mildly elevated, with no home readings, 
although he was normotensive in triage.  Army hospital 
medical records showed June 1992 readings of 137/97 and 
138/98.  The medical assessment at that time was hypertension 
under better control, and the veteran was to continue with 
current medications.  Additional readings include an October 
1992 blood pressure reading of 154/102; a November 1993 
reading of 144/90 was taken after having been off medications 
for two days, and the examiner opined that the blood pressure 
was borderline, and his hypertension was probably stable. 

In May 1993, the veteran was seen at a private medical 
facility for complaints of leg pain and cramps, said to be of 
7-10 years duration. No assessment or diagnosis was recorded. 
A whole body scan in November 1993 disclosed mild post 
traumatic/degenerative changes in both knees. 

In December 1993 the veteran itemized his disagreement with 
the October 1992 rating decision, pointing out he sought 
increased ratings for hypertension and hiatal hernia, as 
those conditions had deteriorated.  He also indicated his 
desire to obtain service connection for degenerative joint 
disease of the knees and elbows, temporomandibular joint 
problems, bilateral leg disorder and a left eye condition. 

A VA Compensation and Pension examination was scheduled for 
April 1994, but the veteran did not report for the 
examination, and later explained he had been out of town on 
that date.  He indicated he was willing and able to attend a 
rescheduled examination. In January 1995 the veteran was 
furnished a Statement of the Case that explained that his 
claims for increased ratings for hypertension and hiatal 
hernia were denied, and that service connection remained 
denied for degenerative joint disease of the knees and 
elbows, temporomandibular joint problems, a bilateral leg 
disorder and a left eye condition. In February 1995 the 
veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, in which he requested a hearing before a traveling 
member of the Board.  He stated his knees were problematic 
during service, that he controlled his hypertension with 
medication, that his leg cramps gave him problems during 
service, and his hiatal hernia caused reflux every day.  He 
did not indicate a desire to perfect an appeal of the 
temporomandibular joint and left eye claims.  

A hearing was scheduled for August 1996, and notice of that 
hearing was sent to the last known address for the veteran, 
which was found on his VA Form 9, Appeal to Board of 
Veterans' Appeals.  He failed to report for the hearing, 
however.  

In January 1997 the veteran requested a new hearing, and one 
was scheduled for the end of January 1997.  However, no 
hearing was held, apparently because the veteran again failed 
to appear for it.  In March 1997 the RO afforded the veteran 
another opportunity to have a hearing, but the veteran did 
not respond.  In February 1998 the RO again afforded the 
veteran the opportunity to further develop his claim by 
submitting additional medical information.  In February 1999 
the veteran was informed that he was on a waiting list for a 
travel Board hearing.  Twice in July 1999 he was notified 
that Compensation and Pension examinations were scheduled:  
one of the notice letters was returned by the Post Office 
with a notation that the forwarding order had expired, and 
provided a new address on Murray Boulevard.  The second 
notice letter was sent to the Murray Boulevard address.  The 
veteran failed to report for either examination.  

A Supplemental Statement of the Case was furnished to the 
veteran and his representative in August 1999 in which the RO 
considered the rating for hypertension under the new version 
of the Rating Schedule.  The veteran did not appear at the 
May 2000 hearing scheduled before a traveling member of the 
Board.  In written argument submitted on the veteran's behalf 
in July 2000 it was requested that the RO consider the 
prostate cancer claim as a residual of exposure to Agent 
Orange.  It was further asserted that the hypertension and 
hiatal hernia disabilities warranted higher ratings, and that 
the hypertension rating should be considered under both the 
new and old versions of the Rating Schedule.  Furthermore, it 
was argued that veteran had arthralgia in the knees and 
elbows in service, and continued to complain of those 
symptoms ever since.  Finally, it was contended that the RO 
was required to conduct whatever development was necessary to 
well ground any claims found to be not well-grounded, citing 
a VA Adjudication Procedure Manual provision in M21-1 that 
the representative stated was a substantive provision that 
required such development.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3 (1999).  

During the pendency of this claim there was a change in VA's 
Rating Schedule as it pertained to rating cardiovascular 
disability.  See 62 Fed. Reg. 65,207-224 (1997).  
Accordingly, VA must consider the claim for an increased 
rating for hypertension under both versions of the rating 
criteria, and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Under 
the version of the Rating Schedule in effect at the time the 
veteran filed this claim in April 1992, disability due to 
hypertensive vascular disease (essential arterial 
hypertension) was rated as follows:
  
Diastolic pressure predominantly 130 or more and severe 
symptoms          60
    Diastolic pressure predominantly 120 or more and 
moderately......          40
    Severe symptoms
    Diastolic pressure predominantly 110 or more with 
definite symptoms   20
    Diastolic pressure predominantly 100 or more                                          
10
Note (1):  For the 40 percent and 60 percent ratings under 
code 7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.  
Note (2):  When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1992).   

Under the version of the Rating Schedule effective January 
12, 1998, disability due to hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is rated 
under Diagnostic Code 7101 as follows
:
    Diastolic pressure predominantly 130 or 
more................           60
    Diastolic pressure predominantly 120 or 
more................           40
    Diastolic pressure predominantly 110 or more, or; 
systolic        20
     pressure predominantly 200 or 
more.........................
    Diastolic pressure predominantly 100 or more, or; 
systolic        10
     pressure predominantly 160 or more, or; minimum 
evaluation
     for an individual with a history of diastolic pressure
     predominantly 100 or more who requires continuous
     medication for 
control.....................................
Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is  
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is  
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note (2): Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.

Disability due to hiatal hernia is rated under 38 C.F.R. 
§ 4.115, Diagnostic Code 7346.  Symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health are rated 60 percent disabling.  
Persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health is rated 30 percent disabling.  With two or more of 
the symptoms for the 30 percent evaluation of less severity, 
a 10 percent rating is warranted.  

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for a chronic disease, 
such as degenerative joint disease of the knees and elbows, 
that becomes manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  With a chronic 
disease show as such in service or within one year following 
service, subsequent manifestations of the same chronic 
disease are service connected, unless clearly attributable to 
intercurrent causes.  This does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis first shown as a clearcut clinical 
entity at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identity the disease entity and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is only required where the 
condition noted during service or the presumptive period is 
not, in fact, shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A well-grounded claim requires competent evidence of a 
current disability, of incurrence or aggravation in service, 
and of a nexus between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the appellant in developing 
the facts pertinent to the claim.  Roberts v. West, 13 Vet. 
App. 185 (1999).  

Analysis

Increased Ratings for Hypertension and Hiatal Hernia 
 
The veteran argues that his hypertension and hiatal hernia 
are more disabling than is represented by the 10 percent 
ratings currently in effect.  The Board notes that the 
veteran has appealed the initial ratings assigned for those 
disabilities.  In his December 1993 VA Form 21-4138, 
Statement in Support of Claim, he also asserted that those 
disabilities had deteriorated and appeared to be claiming 
increased ratings in addition to the claims for higher 
initial ratings.  The analysis of a claim for a higher 
initial rating requires consideration of the possibility of 
staged ratings, wherein VA assesses whether the level of 
impairment has changed during the pendency of a claim, and 
then determines the appropriate rating at those various 
stages.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, however, the veteran's failure to report for 
scheduled VA examinations has precluded a more thorough 
evaluation of the current manifestations of these service-
connected disabilities.  The veteran was advised in 
correspondence dated July 9, 1999, and July 21, 1999, his 
failure to participate in the examination could result in his 
claim being disallowed for lack of medical evidence, and the 
Board has no alternative but to proceed to adjudicate these 
claims based on the record before it.  

With regard to the veteran's service-connected hypertension, 
under both versions of the Rating Schedule the appropriate 
rating is determined by the diastolic pressure readings; the 
old version of the Rating Schedule also considered the 
severity of symptoms.  The medical evidence includes no blood 
pressure readings that support a finding that the veteran's 
diastolic pressure is predominantly higher than 100.  The 
veteran's service medical records support a finding that 
continuous medication is necessary for control of the 
veteran's hypertension, however.  Accordingly, a rating of 10 
percent, but no more, is warranted under either the old 
version of the Rating Schedule, 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1992), or the new version, 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).  

With regard to the veteran's service-connected hiatal hernia, 
the limited medical record available to the Board does not 
reflect the veteran now or in the past has experienced 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  
Furthermore, the record does not support a finding that the 
veteran now or in the past has experienced persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  As 
the rating criteria for a higher rating have not been met, 
the Board finds that a rating of more than 10 percent is not 
warranted.  38 C.F.R. § 4.115, Diagnostic Code 7346 (1999).  

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.   

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The basis for a decision to rate a 
disability under one particular code and not others must be 
articulated, and this rule applies also to ratings assigned 
by analogy.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
see also 38 C.F.R. § 4.20 (1999).  In this case, however, 
neither the veteran nor the medical record currently 
available describe other symptoms and manifestations of 
hypertension or hiatal hernia that suggest other diagnostic 
codes would more accurately address the impairment due to 
those disabilities.  

Following careful consideration of the evidence, the Board 
concludes there is no credible evidence that the 
manifestations of the veteran's service-connected 
hypertension or hiatal hernia result in marked functional 
impairment or adversely affects the veteran's industrial 
capabilities in a way or to a degree other than that 
addressed by VA's Rating Schedule.  In that regard, the Board 
points out that disability evaluations are based on average 
impairment of earning capacity.  An extraschedular evaluation 
is available by regulation if the manifestations of the 
hypertension and hiatal hernia present such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  An exceptional case includes such 
factors as "marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular rating standards."  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm. . . The sole fact a claimant is unemployed 
or has difficulty obtaining employment is not enough."  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence in 
this case does not reveal frequent hospitalizations for 
treatment of the hypertension or hiatal hernia, nor marked 
functional impairment from an industrial standpoint.  
Accordingly, no additional action is required under 
38 C.F.R. § 3.321(b)(1).  

Service Connection for Degenerative Joint Disease of the 
Knees and Elbows, and a Bilateral Leg Disability Manifested 
by Cramps

The veteran seeks to establish entitlement to service 
connection for degenerative joint disease of the knees and 
elbows, and a bilateral leg disability manifested by cramps.  
The veteran is required to establish well-grounded claims 
before VA can consider the claims on the merits.  Caluza.  

In this case, although the veteran complained of and was 
diagnosed with degenerative joint disease of the knees and 
elbows, and a bilateral leg disability manifested by cramps 
in service, the record contains no competent medical evidence 
of a relationship between these conditions and a current 
disability.  The diagnosis of arthritis in service was not 
supported by x-rays; it was not until the bone scan over 1 
year post service that arthritis of the knees was verified. 
Arthritis of the elbows has yet to be confirmed. Whether 
there is a relationship between the in-service injury and the 
current disability is a medical matter.  Savage v. Gober, 10 
Vet. App. 488 (1997).  A claimant diagnosed with a chronic 
condition must still provide a medical nexus between a 
current condition and the putative continuous symptomatology.  
Therefore, until the veteran presents competent medical 
evidence to prove a relationship between a current disability 
characterized as degenerative joint disease of the knees and 
elbows, and a bilateral leg disability manifested by cramps, 
and either an in-service injury or continuous symptomatology, 
neither claim can be considered well grounded.  Voerth v. 
West, 13 Vet. App. 117 (1999). In the absence of competent 
evidence of a nexus opinion, the third step of the Caluza 
analysis has not been met.  Contrary to the veteran's 
assertions that this matter must be remanded for the 
development required by M21-1, the Court has held that 
despite M21-1 provision directing additional development of 
not well-grounded claims, additional action is not permitted 
unless and until the veteran submits a well-grounded claim.  
Roberts. Again, the veteran failed to provide VA with a 
current address and thus could not be notified for scheduled 
VA examinations which may have supported allowance of his 
claims. 

Based on the foregoing, the Board concludes that well-
grounded claims of entitlement to service connection for 
degenerative joint disease of the knees and elbows, or a 
bilateral leg disability manifested by cramps have not been 
presented.  38 U.S.C.A. § 5107.
  



ORDER

1.  A disability rating in excess of 10 percent for the 
veteran's service-connected hypertension is denied. 

2.  A disability rating in excess of 10 percent for the 
veteran's service-connected hiatal hernia is denied.

3.  A well-grounded claim of entitlement to service 
connection for degenerative joint disease of the knees and 
elbows not having been submitted, the appeal as to this issue 
is denied.  

4.  A well-grounded claim of entitlement to service 
connection for disability of both legs manifested by cramps 
not having been submitted, the appeal as to this issue is 
denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

